Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8, 10-13, 15, 17-18, 20-22, 24 and 26 are pending in this application.

Election/Restrictions
2.	Applicant’s election without traverse of Group I and a species in the reply filed on 08/30/2021 is acknowledged.

    PNG
    media_image1.png
    215
    401
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention of Group I.  
Since the conditions for rejoinder are met, the Restriction requirement between Groups I II and IV is withdrawn.  
It is recommended that applicants delete claim 24 that is drawn to antibody drug conjugate (i.e. Group III). 

Response to Amendment
3.	Applicant’s amendment filed on 12/20/2021 in response to the previous Office Action (09/20/2021) is acknowledged.  Rejection of claims 1-8, 10-13, 15, 17-18 and 21 under 35 U.S.C. 112(b) (items 4a and 4b) has been obviated.  Even though applicant’s overcome the 112(b) rejection, applicant’s amendment to claim 22 raises new issue that needs further rejection. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is recited in claim 22, a method of treating cancer in general, but the specification is not enabled for such a scope.
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

(1).	Breadth of Claims:  Claim 22 is directed to a method of treating cancer in general that comprises administering to a patient in need thereof a therapeutically effective amount of a compound of claim 1.  

a.  Scope of use -  The scope of use that applicants intend to claim is very broad.  For a compound or genus to be effective against cancer cells generally is contrary to medical science. Cancer is a disease, which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate cancer. There is no common mechanism by which all, or even most, cancers arise.  Accordingly, treatments for a cancer or inhibition of cancer cells are normally tailored to the particular type of cancer cells present, as there is no, and there can be no “magic bullet” against cancer cells generally.

 Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because 

b. Scope of Compounds -  The scope of the compounds is also broad.  It is apparent that hundreds of thousands of combinations of compounds can be created from the definitions, owing especially to broad scope of X1-X4 and R1-R7. 

(2).	Direction of Guidance: The amount of direction or guidance is minimal.  There is no guidance for the treatment or inhibiting cancer cells in general.  As the rejection states, there is no enablement for the treatment of cancer in general.  

(3).	State of Prior Art:  There is no evidence of record that compounds structurally similar to the these disorazole compounds or indeed are in use for the treatment of cancer in general, or anything remotely close to cancer in general. 

(4).	Working Examples:  Test procedures and data are provided in the specification at page 153, however, there is nothing in the disclosure regarding how this data correlates to the treatment of cancer in general embraced the instant claims.

Nature of the Invention and Predictability:  The invention is directed to the treatment of cancer in general.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Cancers are especially unpredictable due to their complex nature.  

(6).	The Quantity of Experimentation Necessary:  Immense, because so many cancerous cells are covered; see part (1).

(7).	The Relative Skill of Those in the Art:  The relative skill is extremely very low. To this day, there is no magic bullet that can treat cancer in general.  

To overcome this rejection, it is recommended that applicants recite specific cancers according to the specification or delete said claim.

Allowable Subject Matter
6.	Claims 1-8, 10-13, 15, 17-18, 20-21 and 26 are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



January 5, 2022